Case 1:19-cv-07069-AT Document 205 Filed 07/02/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
DAVID S. SMITH (IRELAND) UNLIMITED DOC #: __ .

COMPANY, DS SMITH (UK) LIMITED, DS DATE FILED: __7/2/2020___

 

SMITH INTERNATIONAL LIMITED,
DS SMITH (LUXEMBOURG) S.A R.L., DS
SMITH PACKAGING HOLDING B.V., DAVID S.
SMITH (NETHERLANDS) B.V., DS SMITH
PACKAGING BELITA B.V., and DS SMITH
HOLDINGS LIMITED,

19 Civ. 7069 (AT)

Counterclaim Plaintiffs,

LIQUI-BOX, INC. and LIQUI-BOX ORDER
HOLDINGS, INC.,

Counterclaim Defendants,
-and-
OLYMPUS GROWTH FUND VI, L-P.,

Additional Counterclaim Defendant.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that, by July 9, 2020, any parties remaining in the litigation shall
submit a status letter stating whether the case may be closed, or otherwise file stipulated dismissals
with respect to any remaining claims.

SO ORDERED.

Dated: July 2, 2020
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
